Citation Nr: 1334320	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right hip osteoarthritis, status post total hip arthroplasty, to include as secondary to the low back disability.

3.  Entitlement to service connection for left hip osteoarthritis, status post total hip arthroplasty, to include as secondary to the low back disability.

4.  Entitlement to service connection for a psychiatric disorder other than anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) "Tiger Team" Special Processing Unit in Cleveland, Ohio.  Due to the Veteran's place of residence, the RO in Winston-Salem, North Carolina, performed all subsequent development.

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been added to the claims file.

The Board notes that the Veteran originally applied for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, as the evidence indicated that he had other diagnosed mental disorders, the Board reclassified the claim as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In a December 2011 rating decision, the Appeals Management Center granted entitlement to service connection for anxiety disorder, not otherwise specified, and assigned a 70 percent evaluation effective March 28, 2005.  As such, that issue is no longer before the Board.  However, the Board will address the issue of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder.  

In August 2010, the Board remanded the claim to the Appeals Management Center for additional development.  Specifically, the Board remanded the case to ensure compliance with all VCAA notice and assistance requirements, to request that the Veteran identify all VA and non-VA health care providers who provided treatment for his disorders on appeal, and to provide the Veteran with a VA orthopedic examination to determine the nature and etiology of the claimed back and bilateral hip disorders.  The Veteran received proper VCAA notice in September 2010.  Additional treatment records were obtained prior to the Veteran being provided a VA orthopedic examination in June 2011.  After review of the VA examination report, the Board finds that it is in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claims.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Current low back disabilities are not the result of a disease or injury in service, and arthritis of the lumbar spine did not manifest itself within one year of separation from active duty in January 1969.

2.  Current right hip disabilities are not the result of a disease or in service or a service-connected disability, and arthritis of the right hip did not manifest itself within one year of separation from active duty in January 1969.

3.  Current left hip disabilities are not the result of a disease or in service or a service-connected disability, and arthritis of the left hip did not manifest itself within one year of separation from active duty in January 1969.

4.  The Veteran's psychiatric disorders other than anxiety disorder are not related to service and a psychosis did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).

2.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (a) (2012).

3.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (a) (2012).

4.  The criteria for service connection for a psychiatric disability other than anxiety disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Correspondences dated in November 2004 and April 2005 satisfied the duty to notify provisions; however, prior to the initial adjudication of the issues by the agency of original jurisdiction (AOJ) in December 2005, there was no VCAA letter advising the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the statement of the case or supplemental statement of the case).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, after providing disability rating and effective date notice in September 2010, the RO readjudicated the claims in a December 2011 supplemental statement of the case.  In short, the content error here does not affect the essential fairness of adjudication of this case, and is not prejudicial.  Therefore, the presumption of prejudice is rebutted.  For these reasons, no further development is required regarding the duty to notify.  In any event, the Veteran has not alleged that any content error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  

Service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were most recently conducted June 2011 and October 2011, with an addendum opinion in October 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations in question addressed the issues on appeal; conducted complete physical examinations, indicated specific diagnoses, and provided nexus opinions with rationales (to include obtaining addendum opinions as appropriate).  

As mentioned above, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any current disability is related to service.  They also asked questions to draw out the current state of the Veteran's disability.  Pertinent evidence that might have been overlooked and that might substantiate the claims was identified and addressed in the Board's August 2010 remand.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.   38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 3 8 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Low Back, Right Hip & Left Hip Disabilities

The Veteran essentially claims that he injured his back in an in-service motor vehicle accident, causing a chronic back disorder which has existed since service.  He further contends either that he incurred a bilateral hip disorder due to the in-service accident or that his back disorder caused the hip disorder.
A review of the Veteran's service treatment records confirms that he was involved in a motor vehicle accident in 1966.  On his December 1968 Report of Medical History at separation, the Veteran indicated that he had suffered from recurrent back pain.  However, his corresponding Report of Medical Examination at separation indicated that his spine and other musculoskeletal groups were within normal limits at the time.  The examining physician acknowledged that the Veteran suffered a mild back sprain in a motor vehicle accident in 1966, and that he was afterwards treated with physical therapy.  However, the examiner clarified that there were no present symptoms, and that the disability was not incapacitating.  

Post-service treatment records include  a July 2004 private treatment note which diagnosed the Veteran as having osteoarthritis of both hips.  In August 2004, the Veteran underwent a total left hip replacement.  An October 2004 VA X-ray revealed marked osteoarthritis of the right hip.  In November 2004, the Veteran indicated that he could not recall any specific injury that caused his hip pain.  

On a December 2004 new patient primary care note from the VA facility in Greenville, North Carolina, the Veteran reported bilateral hip pain that began in approximately 1999 or 2000, and reported undergoing left total hip arthroplasty.  He reported having a motor vehicle accident in 1966, and indicated that he was hospitalized overnight for observation, at which time it was found that there was no sequelae.  Additionally, the Veteran also reported being involved in a motor vehicle accident in 2000, which resulted in no serious sequelae.  The Veteran was diagnosed as having osteoarthritis.

The Veteran was provided with a VA examination in July 2005, at which time he was diagnosed as having degenerative joint disease of the lumbar spine and bilateral total hip replacements.  During this examination, the Veteran recounted his in-service motor vehicle accident and indicated that he was subsequently admitted to a military hospital for evaluation and discharged the next day.  He indicated that he was not given a diagnosis of any specific injury at that time, and stated that he was doing well.  However, he claimed that his hip and back progressively worsened over the years and he was subsequently diagnosed with back and bilateral hip arthritis.  
In a July 2005 addendum opinion, the VA examiner indicated that the Veteran's degenerative joint disease of the lumbar spine and osteoarthritis of the bilateral hips were less likely as not caused by the in-service motor vehicle accident.  The examiner simply stated that it would be "impossible to correlate" these current disabilities with the Veteran's in-service accident.  

While testifying at his January 2007 Decision Review Officer hearing, however, the Veteran described experiencing constant pain in his back and bilateral hips since the time of the in-service motor vehicle accident.  

The Veteran submitted a treatment note dated in January 2007 in which a private physician diagnosed him as having lumbar degenerative disc disease as well as osteoarthritis of the hips, status post bilateral hip replacement.  At that time, the Veteran informed the private physician that his back pain began in approximately 1987 to 1992.  The physician indicated that, "I certainly agree with the patient that this degenerative disease that we see in his low back could somehow relate to the motor vehicle crash that occurred back in 1967 while in Alaska.  However, we cannot say that with absolute certainty.  Obviously, the degree of x-ray evaluation available back then was not very sophisticated."  

Records reveal that the Veteran was involved in another motor vehicle accident in April 2007.

The Veteran was afforded his most recent VA orthopedic examination in June 2011, at which time he was diagnosed as having degenerative disc disease of the lumbar spine and bilateral hip osteoarthritis status post hip replacements.  However, the examiner opined that it was less likely as not that the in-service motor vehicle accident caused the Veteran's current back disability because the medical records did not support continued medical treatment for a back injury during the remainder of the Veteran's time in service, nor shortly thereafter, and the record showed that he was not treated for back/hip complaints until the early 2000s, by which time the Veteran had been involved in additional post-service motor vehicle accidents.  

In an October 2011 addendum opinion, the June 2011 VA examiner again indicated that it was less likely as not that the Veteran's current back disorder was caused by a single in-service motor vehicle accident.  The examiner noted that the service treatment records were silent regarding any follow-up care after the initial treatment for his back pain was rendered, and explained that if a significant injury occurred to the Veteran's spine during the in-service motor vehicle accident, then it would be unlikely that he could return to full duty so quickly without significant back problems and inability to perform his duties.  The examiner further explained that, logically, if the back injury was severe enough to cause subsequent lumbar degenerative disc disease almost 40 years later, then the Veteran should have been Medical Boarded from military service due to the back injury.  The examiner additionally commented that it would be likely that the Veteran would have been seen while on active duty at least once more for complaints of continued back pain, and therefore his claim of continued back pain, without significant documentation in the clinical record, becomes somewhat less potent.  In addition, the examiner noted that the Veteran was involved in two additional motor vehicle accidents since the initial in-service accident, and that the private physician's January 2007 opinion that the in-service motor vehicle accident "could be" related to the current disabilities was pure speculation.  

Taking into consideration all of the evidence of record, including the service treatment records, the in-service reports of medical examination, reports of medical history, and evidence of post-service injuries to the low back, the Board finds that the preponderance of the evidence is against service connection for a low back and bilateral hip disabilities.  While the service treatment records indicate that the Veteran was indeed involved in a motor vehicle accident in 1966 and was subsequently treated for mild back sprain, subsequent treatment records indicate the Veteran was asymptomatic by the time of his separation from active duty in January 1969.  In addition, the Board assigns great probative value to the reports of medical examination completed during active service which show that the Veteran's spine and hips were evaluated as normal.  There was no evidence of arthritis of the back or hips during active service.  Finally, the most probative, competent medical evidence of  record indicates that the Veteran's current low back disability is not etiologically related to active service.  In fact, the first diagnosis related to the Veteran's back and/or hips was provided in 2004.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board affords very little probative value to the January 2007 opinion of the private physician, as it is speculative in nature.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

The Board recognizes the Veteran's contentions that his current low back and hip disabilities are related to active service.  He reported his belief that his back pain began due to the 1966 motor vehicle accident.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a low back and hip disabilities, that has been diagnosed as lumbar degenerative disc disease and osteoarthritis of the hips, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The etiology of such disabilities is considered to be a complex medical question that the Veteran is not competent to address.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

To the extent that the Veteran has reported that his disabilities have been chronic since service, the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge, including observable symptoms such as pain.  See 38 C.F.R.   § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (finding that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a)).  Arthritis is a listed condition.  Since filing his current claims, the Veteran has indicated that he experienced constant low back pain since the 1966 in-service motor vehicle accident.  While the Veteran is competent to report his pain since service, the Board does not find the Veteran's account regarding the onset of his disability and continuity of symptoms to be credible.  For instance, the Veteran's December 1968 Report of Medical Examination at separation explicitly indicated that there were no longer any symptoms relating to the lower back.  In a December 2004 VA treatment note, the Veteran reported that his bilateral hip pain began in approximately 1999 or 2000.  He additionally reported at that time that he was hospitalized overnight for observation following the 1966 accident, at which time it was found that there was no sequelae.  Similarly, at his July 2005 VA examination, the Veteran indicated that he was not given a diagnosis of any specific injury at the time of his in-service accident, and stated that he was doing well until his hip and back progressively worsened afterward.  Later, in January 2007, the Veteran informed his private physician that his back pain did not begin until approximately 1987 to 1992.

The Board does not find it reasonable that the Veteran would have a chronic back pain during active service, yet report the date of onset of back pain during the course of treatment as being much later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also assigns great probative value to the report of the service separation examination which shows that the Veteran's spine was evaluated as normal.  In light of the above, the Board finds that the Veteran is not credible with respect to his reports of onset and continuity of symptoms as his statements contradict the other evidence of record, to include his previous statements to health care providers.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  Based on the above, the Board finds that service connection based on continuity of symptomatology is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back or bilateral hip disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, certain chronic diseases, including arthritis, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  There is no evidence that the Veteran was diagnosed with arthritis within one year of service discharge.  Therefore, the presumption does not apply.

Psychiatric Disorder Other Than Anxiety Disorder

The Veteran also seeks entitlement to service connection for a psychiatric disorder.  The Board notes that he has already been granted entitlement to service connection for anxiety disorder, not otherwise specified, in a December 2011 rating decision, at which time he was assigned a 70 percent evaluation pursuant to Diagnostic Code 9413 effective March 28, 2005.  

A review of the Veteran's service treatment records does not reveal any evidence of psychiatric symptomatology.  To the contrary, on his December 1968 Report of Medical History at separation, the Veteran indicated that he never experienced frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Similarly, his corresponding Report of Medical Examination at separation confirmed that he was psychiatrically within normal limits, without any personality deviation.  

Post-service records do not reveal any evidence of a psychiatric disorder until the Veteran filed his claim for PTSD in April 2005.  The Veteran was provided with a VA psychiatric examination in August 2005, at which time he was diagnosed as having chronic adjustment disorder with mixed anxiety and depressed mood.  The examiner explicitly indicated that the Veteran did not meet the diagnostic criteria of PTSD according to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM-IV) because there were insufficient symptoms to make the diagnosis.  The examiner further noted that the Veteran was not receiving any psychiatric treatment at the time.  In an addendum, the examiner opined that it was highly unlikely that the Veteran's in-service motor vehicle accident was causally related to his psychiatric symptomatology.  The examiner noted that the Veteran was an extremely vague and poor historian with respect to the accident and its consequences.  Rather, the examiner believed the Veteran was having difficulty adjusting to his medical issues, and that that was the etiology of his psychiatric symptoms.  

The Veteran underwent a VA psychiatry intake assessment in April 2006.  However, no diagnosis was rendered because the Veteran did not currently meet the criteria for a DSM-IV diagnosis.  Rather, the VA social worker indicated that the Veteran's complaints were related to financial stress and frustration with the process of appealing his VA disability claims.  However, VA treatment records reveal that he was eventually diagnosed as having depression/dysthymia and anxiety disorder in 2007.  

At his May 2010 Travel Board hearing, the Veteran testified that he experienced psychiatric symptomatology ever since the 1966 in-service motor vehicle accident.

The Veteran was afforded a VA mental disorders examination in October 2011, at which time he was diagnosed as having anxiety disorder, not otherwise specified, and recurrent major depressive disorder.  While the examiner opined that the anxiety disorder was equally attributable to his in-service motor vehicle accident and his post-service motor vehicle accident, the Veteran's depressive episodes were attributable to his family and relationship issues.  The examiner made it clear that there was no diagnosis of PTSD.  As such, the Appeals Management Center granted entitlement to service connection for anxiety disorder, but did not include the Veteran's major depressive disorder in that award.  

While the Veteran, as a lay person, is competent to report on his psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of an acquired psychiatric disorder, such as major depressive disorder, because such an opinion requires medical expertise which he does not have.  See Jandreau, supra.  Therefore, the Board finds more compelling the service treatment records, including the December 1968 Report of Medical Examination at separation, which is negative for a history of psychiatric symptomatology, than the Veteran's claims that he experienced psychiatric symptomatology while on active duty and since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability other anxiety disorder must be denied based on service incurrence despite the Veteran's claims regarding experiencing psychiatric symptomatology while still in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability other than anxiety disorder must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's other acquired psychiatric disabilities (i.e., depression/dysthymia) and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, the October 2011 specifically opined that depression was not due to his military service, but rather due to family and relationship issues.  This opinion is also not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's assertions that the his other acquired psychiatric disabilities (i.e., depression/dysthymia) were caused by his military service, the Board finds that diagnosing an acquired psychiatric disorder requires special medical training that the Veteran does not possess and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that his opinions that these disorders were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Additionally, the Board finds more credible the opinions by the VA examiners than these lay claims.  See Black, supra.

Based on the discussion above, the Board finds that entitlement to service connection for a psychiatric disability other than anxiety disorder is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for a psychiatric disability other anxiety disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for right hip osteoarthritis, status post total hip arthroplasty, to include as secondary to the low back disability, is denied.

Entitlement to service connection for left hip osteoarthritis, status post total hip arthroplasty, to include as secondary to the low back disability, is denied.

Entitlement to  service connection for a psychiatric disorder other than anxiety disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


